Citation Nr: 1636108	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from June 1986 to April 1992 and from February 2003 to April 2004.  He additionally had Reserve service from November 1999 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 rating decision issued by the RO.

The Veteran had requested a hearing before a Veterans Law Judge to be held at the RO.  However, he failed to appear for his hearing or to request that it be rescheduled.  Therefore, his request is deemed withdrawn.

In July 2014 the Board remanded this matter for further development.  Such has been completed and this matter is returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary to afford proper adjudication of these issues.  The record presently before the Board appears to be incomplete regarding both issues, and the evidence in regards to the neck issue reflects that further examination and opinion is needed to address the etiology of the claimed neck disorder.  

First the Board notes that it appears not all of the complete VA treatment records pertaining to the right knee disorder and quite possibly the neck disorder are of record.  The report of a September 2014 VA examination is noted to have referenced a June 25, 2007 clinical note said to document right knee symptoms developing one year prior in 2007 due to a right knee twisting injury.  The VA records currently of record addressing the right knee symptoms do not include this record, although they do reference a surgery scheduled for July 26, 2008 for a tear of medial meniscus, but without the actual records from this surgery.  These VA records do contain a problem list showing a history of old meniscal tear and current meniscal tear.  These records are noted to suggest a recent injury to the right knee in March 2008 however.  See 22 pgs VA records entered 2/2/09 at pages 1-7, 13.  Again it does not appear that complete VA records in regards to the knee have been obtained, and an effort must be made to ensure the complete records pertaining to the right knee disorder, as well as the neck disability are of record.  

Additionally the Board notes that in addition to the two separate periods of service from June 1986 to April 1992 and from February 2003 to April 2004, the record discloses that he served in the U.S. Army Reserves in Londonderry, New Hampshire between November 1999 and November 2005.  The VA records disclose that on July 29, 2005 the Veteran was seen for pain in his bilateral neck and shoulders, along with left arm numbness from his elbow to his fingers with a history of training with the National Guard that weekend.  Pg 18 of 75 pg STRS and post service recs entered into VBMS on 8/26/05.  This suggests a possible injury while on active duty for training (ACTDUTRA).  In light of this, the Board finds that further development is needed to obtain these Reserve/National Guard records, which do not appear to be associated with the claims folder.

Finally in regards to the examination that was undertaken to address the etiology of the claimed neck disorder, the opinion does not adequately address the etiology of the claimed neck disorder based on the evidence currently available.  The Board notes that the records presently addressing his neck symptoms include findings of radicular symptoms affecting his upper extremities, while the service treatment records (STRS) documenting a lumbar spine injury for which he is service connected, include a notation of an injury to his back with pain in both shoulders down to knee caps per a February 14, 2003 STR, raising the possibility of cervical radicular symptoms back in service, particularly when compared to post service treatment records from March 2008 showing similar symptoms of neck and shoulder pain with MRI findings of questionable radiculopathy (See 22 pgs VA records entered 2/2/09 at pages 8-9 for the 2008 records).  

Additionally, there is a possibility of a pre-existing injury to his neck between his first and second periods of service, in which a November 4, 2002 urgent care record described him as seeking treatment in urgent care after he fell off a roof and landed on his neck and back, along with a past medical history of pinched nerve in the C5-6 region.  See 22 pg VA RECS entered 2/02/09 at pages 19-20.  In light of such evidence, the Board finds it appropriate to schedule another VA examination that fully addresses the nature and etiology(ies) of his claimed neck disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records and/or service personnel records from his service in the U.S. Army Reserves in Londonderry, New Hampshire between November 1999 and November 2005.  If this timeframe needs to be narrowed, then specifically search for any records documenting training and/or showing treatment for possible neck injury sustained near July 29, 2005 as noted in a VA treatment record that reflects complaints of neck pain and bilateral shoulder pain and left arm numbness from elbow to fingers, when he could have been on training with his Reserve unit (described by the record as "National Guard").   

2.  Obtain any outstanding VA treatment records pertaining to the Veteran's claimed neck and/or right knee disorders, to include more complete VA records currently not shown in the electronic record, such as the record described by the September 2014 VA examiner as a 6/25/08 clinical note which documents the right knee symptoms developing one year prior (2007) due to a right knee twisting injury, as well as records from the July 26, 2008 right knee surgery and any earlier records addressing right knee problems not already of record. 

3.  After completion of #1-2 above, schedule the Veteran for a VA examination with the appropriate specialist to determine the etiology of his claimed neck disability(ies).  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  The examiner is to identify all neck disabilities found on examination and identified during the pendency of the claim (since January 2009).  For any diagnosed neck disability, the examiner should provide an opinion to the following: 

a. Did any diagnosed neck disability and unmistakably pre-exist any period of active military service? 

b. If so, has any pre-existing neck disability clearly and unmistakably NOT been aggravated (permanently worsened beyond its natural progression) by any period of active military service?

c. If either or both (a) and (b) above are answered in the negative, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed neck disability had its onset during military service or is otherwise related to such service.  If not, has neck disability been either 1) caused or 
2) aggravated (permanently worsened beyond its natural progression) by his service-connected lumbar spine disorder?  If aggravation is found, please identify the baseline level of disability prior to such aggravation.

The examiner is asked to discuss the evidence which includes the November 4, 2002 urgent care record (during a period between his first period of active service which ended in April 1992 and his second period of active service which started in February 2003) and showed treatment in urgent care after he fell off a roof and landed on his neck and back, with a past medical history of pinched nerve in the C5-6 region; the February 14, 2003 STR which disclosed an injury to his back with pain in both shoulders down to knee caps; the July 29, 2005 record treating pain in his bilateral neck and shoulders, along with left arm numbness possibly while training with the National Guard that weekend; and the more recent VA treatment records in March 2008 suggesting cervical spine radicular symptoms in the upper extremities.

All opinions must be accompanied by a comprehensive rationale.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4  Finally after any additional development deemed necessary including obtaining another medical opinion regarding the etiology of the claimed right knee disorder if any additional evidence obtained suggests a possible link between the right knee disorder and any period of service, readjudicate the issues on appeal based on all the relevant evidence of record.  If any benefit sought on appeal remains denied, issue a supplement statement of the case and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




